Case 1:18-cv-21483-KMW Document 155 Entered on FLSD Docket 08/01/2019 Page 1 of 1



                           UNITED STATES DISTRICT CO URT
                           SO UTHERN DISTRICT O F FLO RIDA
                           CASE NO .18-21483-CIV-W ILLIAM S

   PETER M .VUJIN,

         Plaintiff,
   VS.

   RUSSELL W .GA LBUT,etal

         Defendants.
                             /

                                     FINAL JUDGM ENT

         THIS MATTER is before the Courtfollow ing the entry of an order dism issing

   Plaintiff's complaint with prejudice. (DE 154). Accordingly, it is ORDERED AND
   ADJUDGED thatJudgmentis entered in favorofDefendants. PlaintiffPeterM .Vujin
   shalltake nothing from his claim s.

         DO NE AND O RDERED in Cham bers in M iam i,Florida,this    day ofJuly,2019.




                                               KATHLEE M .W ILLIAMS
                                               UNITED ATES DISTRICT JUDG E
